DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 06/28/2020. Claims 1-3, 5-6 and 8-12 are pending and examined below. 
 
Election/Restrictions
Claim 13-21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/15/2022.
Examiner would have to perform searches having different keywords and use different CPC classes. As such the restriction is not withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 8, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20210236011 A1 (hereinafter referred to as “Tarassenko”).
Regarding claim 1, Tarassenko, a method and apparatus for estimating blood pressure, teaches an optical sensing device (abstract), comprising:
a device casing (paragraphs [0035]-[0038]; Figures 1-3);
an optical sensor (8; paragraphs [0037]; Figures 1-3), disposed on the device casing and having a sensing direction, the optical sensor performing sensing in the sensing direction (paragraphs [0037]; Figures 1-3); and
an image-capturing device (3; paragraph [0035]-[0038]; Figures 1-3), disopsed on the device casing and having a capturing direction, the sensing direction and the capturing direction pointing in the same direction (paragraph [0035]-[0038]; Figures 1-3).
Regarding claim 8, Tarassenko teaches further comprising a controller, disposed in the device casing and electrically connected to the optical sensor and the image-capturing device, wherein the controller has a memory, and the controller receives optical signals relative to a blood flow through the optical sensor, receives an image through the image-capturing device and records the received image in the memory (paragraph [0015]-[0017], [0035]-[0038]; Figures 1-3).
Regarding claim 11, Tarassenko teaches wherein the controller calculates a blood flow magnitude according to the received optical signals and records a sensing time or a signal acquisition duration relative to the received optical signals in the memory (paragraph [0006]).
Regarding claim 12, Tarassenko teaches wherein the controller receives a value relative to a blood oxygen saturation, a systolic blood pressure, or a diastolic blood pressure from outside and records the received value in the memory (paragraphs [0038]-[0039]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarassenko as applied to claim 1 above, and further in view of US 20120259230 A1 (hereinafter referred to as “Riley”).
Regarding claim 2, Tarassenko teaches further comprising a light source, disposed on the device casing (paragraph [0035]-[0038]; Figures 1-3), but does not explicitly teach wherein the light source projects an indication mark in the sensing direction, and the indication mark is one of a cross, a circle, an arrow, and a polygon.
However, Riley teaches wherein the light source projects an indication mark in the sensing direction, and the indication mark is one of a cross, a circle, an arrow, and a polygon (paragraph [0074]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tarassenko, to have a light indicator, as taught by Riley, because doing so helps mark the region that is going to be imaged.

Claim(s) 3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarassenko as applied to claim 1 above, and further in view of US 20190290176 A1 (hereinafter referred to as “Vu”).
Regarding claim 3, Tarassenko does not explicitly teach further comprising a flexible shielding cover, disposed on the device casing and enclosing the optical sensor.
However, Vu, teaches further comprising a flexible shielding cover, disposed on the device casing and enclosing the optical sensor (paragraph [0006], [0016]-[0020]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tarassenko, to have a flexible shielding cover, as taught by Vu, because doing so filters and does not allow unwanted light to reach the sensor.
Regarding claim 5, Tarassenko, in view of Vu, teaches wherein the flexible shielding cover encloses the image-capturing device (paragraph [0006], [0016]-[0020]; as taught by Vu).
Regarding claim 6, Tarassenko, in view of Vu, teaches further comprising a light source, disposed on the device casing, wherein the light source projects an indication mark in the sensing direction, the device casing has a protruding platform, the optical sensor and the light source are disposed on the protruding platform, the light source is adjacent to the optical sensor, and the image-capturing device is adjacent to the protruding platform (paragraph [0035]-[0038]; Figures 1-3; as taught by Tarassenko).

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarassenko as applied to claim 8 above, and further in view of US 20190108686 A1 (hereinafter referred to as “Spivack”).
Regarding claim 9, Tarassenko teaches a device casing with a controller and memory but does not explicitly teach further comprising an electronic level.
However, Spivack teaches comprising an electronic level (tilt sensor; paragraph [0070]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tarassenko, to have an electronic level, as taught by Spivack, because doing so allows the user to know the angle at which the camera is taking images.
Regarding claim 10, Tarassenko, in view of Spivack, teaches further comprising a screen, exposed from the device casing, wherein the controller is electrically connected to the screen, and the controller controls the screen to display level information relative to the level data (has a touchscreen; paragraph [0035]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792